Bodehbeck, J.
The salary of the claimant was fixed October 1, 1907, by the justices of the Appellate Division pursuant to chapter 560 of the Laws of 1907, now sections 102, 265 and 272 of the Judiciary Law, at the rate of $4,500 per year.
The language of that act is as follows: “ The justices of the appellate division of the supreme court in the second judicial department, or -a majority of them, may appoint, and at pleasure remove, two confidential clerks, who shall be expert stenographers, to take and copy'the opinions and decisions of the court, and to be, under the direction of the justices, the custodians of such opinions and decisions until the same shall become of public record. The salaries of such confidential clerks shall be fixed by the justices of the court. *505The comptroller of the state shall cause such salaries to be paid in equal quarterly installments, and shall annually apportion the amount thereof among the counties of the second judicial department, in proportion to the taxable property of such counties respectively, according to the last assessment roll thereof. The amount so apportioned to each county shall be a county charge, and the county treasurer upon receipt thereof shall pay over the same to the comptroller of the state.” Laws of 1907, chap. 560.
The Legislature in 1908 made an appropriation May 22, 1908, and inserted in the supply bill of that year a clause that the salary thereafter should be at the rate of $3,500 per year.
The clause in the supply bill is as follows: “For compensation for the current fiscal year of two confidential clerks appointed' by the justices of the appellate division of the supreme court in the second judicial department, at the rate of four thousand five hundred dollars per year each until this act becomes a law, and thereafter at the rate of three thousand five hundred dollars per year each, to be refunded to the treasury pursuant to the provisions of chapter five hundred and sixty, laws of nineteen hundred and seven, eight thousand five hundred dollars ($8,500) or- so much thereof as may be necessary.” Laws of 1908, chap: 466, p. 1597.
The questions before the court are whether or not the Legislature had the power thus to reduce the salary of the claimant and whether the language employed accomplished such a reduction.
The Legislature, as stated by Judge Vann in Koch v. Mayor, 152 N. Y. 75, has all the power of legislation that the people of the State can grant except as it is restrained expressly or impliedly from the exercise of particular powers by the Constitution. Art. 3, § 1; Bank of Chenango v. Brown, 26 N. Y. 467; People ex rel. McLean v. Flagg, 46 id. 401. Subject only to the restrictions of the Constitution,' the Legislature may, therefore, increase or diminish the salary of an incumbent of an office. Nichols v. MacLean, 101 N. Y. 526. The inquiry always is what restrictions has the 'Constitution placed upon the power of the Legislature *506either expressly or'impliedly and it is for the claimant here to show that the attempted reduction of his salary by the supply bill was forbidden by the Constitution. People ex rel. Wood v. Draper, 15 N. Y. 532. No provision has been called to the attention of the court bearing upon the subject except the one that no provision shall be inserted in the supply bill “ unless it relates specifically to some particular appropriation in the bill.” Art. 3, § 22. The provision in the supply bill of 1908 reducing the salary of the claimant from $4,500 to $3,500 a year clearly related to the appropriation made to pay the salary of the claimant and does not come within the prohibition referred to. The language in the supply bill, therefore, placing the salary at $3,500 instead of at $4,500 was a valid exercise of legislative power. Koch v. Mayor, 152 N. Y. 72.
Does the language used in the supply bill of 1908 saying that after May 22, 1908, the salary of the claimant shall be “ at the rate of three thousand five hundred dollars per year ” indicate an intention on the part of the Legislature to reduce the salary from $4,500 per year to that amount? The only meaning that can be attached to this language is that the Legislature undertook to make a change in the salary. The words cannot be disregarded and were inserted for some specific purpose. This purpose obviously was to cut down the salary previously fixed by the justices. This intention is shown by the appropriation for 1909 which was at the rate of $3,500 per year and by the fact that since the supply bill of 1908 the Legislature has not recognized the salary fixed by the justices but has appropriated a smaller sum.
The. appropriation of $1,500 by the Legislature. of 1910 for an alleged deficiency did not indicate an intention on the part of the Legislature to increase the salary that had been fixed by the supply bill of 1908. This deficiency appropriation was an additional allowance made to claimant and did not purport to raise his compensation to the rate fixed by the justices. Laws of 1910, chap. 512, p. 1113. The appropriation of a less amount than that at which claimant’s salary had been fixed by the justices would not operate to reduce the salary to that amount (United States v. Lang*507ston, 118 U. S. 389; Collins Case, 15 U. S. Ct. of Cl. 22; French’s Case, 16 id. 419; Mitchell v. United.States, 18 id. 281), hut in this instance there is express language in the supply hill reducing the salary to $3,500 per year.
The re-enactment in 1909 of chapter 560' of the Laws of 1907 in the Judiciary Law did not operate to restore the original salary of $4,500. The Judiciary Law was a part of the consolidation of the general substantive statutes of the State and the members of the board who consolidated the statutes were expressly directed not to make any change in substance. Laws of 1904, chap. 664,' § 2. The provision in the supply bill of 1908 fixing the salary at $3,500 per year was not incorporated in the Consolidated Laws and was not repealed so that when the Consolidated Laws were adopted it stood as a part of the statute law of 'the State. The effect of the Consolidated Laws was also defined in chapter 596 of the Laws of 1909, in which it was provided that: “ The statute law of the state so far as it has been reproduced in such consolidated laws * ' * * shall be of the same force and effect as they were before the enactment of such consolidated laws.” In view of the statute under which the Consolidated Laws were prepared and this construing act the provisions in the supply bill fixing the salary at $3,500 per year remained in force after the adoption of the Consolidated Laws and the salary of the claimant has been at the rate of $3,500 per year since May 22, 1908.
The claim in this instance only relates to the compensation to which the claimant was entitled from May 22, 1908, to July 1, 1910, and the decision here is that for that period the salary of the claimant was fixed by the supply bill of 1908 at $3,500 per year and has not been legally changed and that the claimant has been páid in full by the State.
The claim should, therefore, be dismissed.
Claim dismissed.